Exhibit 10.2

AMENDMENT NO. 1

TO

MANAGEMENT AGREEMENT

WHEREAS, MORGAN STANLEY SMITH BARNEY SPECTRUM STRATEGIC L.P., a Delaware limited
partnership (the “Partnership”), CERES MANAGED FUTURES LLC, a Delaware limited
liability company (“CMF”), and AVENTIS ASSET MANAGEMENT, LLC, a California
limited liability company (the “Advisor”), have agreed to amend the Management
Agreement (the “Management Agreement”), dated as of December 1, 2011, among the
Partnership, CMF and the Advisor, to reduce the monthly management fee rate
payable to the Advisor. Capitalized terms used and not otherwise defined herein
have the meanings ascribed to such terms in the Management Agreement.

WHEREAS, all provisions contained in the Management Agreement remain in full
force and effect and are modified only to the extent necessary to provide for
the amendments set forth below.

NOW, THEREFORE, the parties hereto hereby amend the Management Agreement as
follows:

1. The monthly fee for professional management services rate referred to in
clause (a)(ii) of the Section entitled “Compensation” in the Management
Agreement is hereby reduced to a monthly management fee rate equal to 1/12 of
1.25% (a 1.25% annual rate).

2. The foregoing amendment shall take effect as of the 1st day of March, 2014.

3. This Amendment No. 1 may be executed in one or more counterparts, each of
which shall be deemed an original but all of which together shall constitute the
same agreement.

4. This Amendment No. 1 shall be governed and construed in accordance with the
laws of the State of New York.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment to the Management Agreement has been executed
for and on behalf of the undersigned as of the 7th day of February, 2014.

 

CERES MANAGED FUTURES LLC By:  

/s/ Alper Daglioglu

  Alper Daglioglu   President and Director

 

MORGAN STANLEY SMITH BARNEY SPECTRUM STRATEGIC L.P. By:   Ceres Managed Futures
LLC   (General Partner) By:  

/s/ Alper Daglioglu

  Alper Daglioglu   President and Director

 

AVENTIS ASSET MANAGEMENT, LLC By:  

/s/ Steven Hwang

  Name: Steven Hwang   Title:   Chief Operating Officer